UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1121



MAHESH C. SIKKA,

                                              Plaintiff - Appellant,

          versus


DONALD H. RUMSFELD, Secretary, Department of
Defense; U. S. DEFENSE COMMISSARY AGENCY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-895-3)


Submitted:   May 18, 2005                     Decided:   June 8, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mahesh C. Sikka, Appellant Pro Se. Robert P. McIntosh, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mahesh   C.   Sikka   appeals   the   district   court’s   order

adopting the report and recommendation of a magistrate judge and

granting summary judgment for Defendants on Sikka’s Title VII

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the

district court.     See Sikka v. Rumsfeld, No. CA-03-895-3 (E.D. Va.

Nov. 16, 2004).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -